Title: From George Washington to Jonathan Boucher, 4 April 1771
From: Washington, George
To: Boucher, Jonathan



[Mount Vernon, 4 April 1771]

My detention at Dumfries on Doctr. Ross’ & Mr. Semple’s affairs, has been the principal cause of Jack’s remaining here till this time. If you find him in the humour to be innoculated when he returns to you, I beg that he may proceed immediately to Baltimore, so that there may be time to hear of his recovery before I set out for Williamsburg; otherwise, I am satisfied it will be the means of my detention, as Mrs. Washington I am convinced, would never agree to leave home till she had received the most Authentick advices of his being well over it; and this might be extreamely prejudicial to my Business.—After having said thus much, it will be unnecessary to add, that if he does not go

immediately to Baltimore, his innoculation must be postponed till we return from Williamsburg, as I have some expectation of setting out for that place about the 20th Inst. & am obliged to do it by the last of the month, at all Events. He is desirous of having his boy Joe with him, which may be proper enough—I have wrote to Doctr. Stephenson on this Subject, & Inclosd the Letter to you, open—.
